DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
A restriction requirement had been mailed to applicant on 15 November 2021, and applicant had made an election in a Response filed on 17 January 2022. Subsequently, an oral restriction requirement and corresponding election had been made as summarized in an Interview Summary mailed on 2 February 2022. To the extent that these Restriction Requirements and Elections are pending, they are WITHDRAWN. There is no Restriction Requirement governing the claims of this application at this time. All pending claims are subject to examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 7, 13-15, 19, 21, 22, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,344,368. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims in the reference patent refer to deformed steel part, range of Al that encompasses the claimed range, additives in the claimed range, and range of waviness that encompasses that claimed. It would have been obvious to one of ordinary skill in the art at the time of invention to claim these features in a single claim since each of these features individually is suggested by the reference patent as desirably being present in the articles being claimed. Regarding Claims 26 and 27, these methods are rendered obvious by the articles claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to provide sheet with coating and deform coated sheet in order to make deformed sheet having coating thereon.
Claims 16-18, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,344,368 in view of Diez USPA 2012/0052206. Although the claims at issue are not identical, they are not patentably distinct from each other. Rejection over claims of USPN 10,344,368 is relied upon as set forth above. USPN 10,344,368 does not claim paint layer and use as land vehicle body part. Diez teaches applying paint layer to comparable steel sheet for protection and teaches comparable steel substrate for land vehicle body part. See Diez (paragraphs 1, 2, 4, 69, and 73-79). It would have been obvious to one of ordinary skill in the art at the time of invention to claim part coated with paint layer and with paint layer of claimed thickness (paragraph 4) since Diez teaches that such layer confers protection which is needed for these types of articles. It would have been obvious to one of ordinary skill in the art at the time of invention to claim land vehicle body part since Diez teaches comparable sheet part is effectively used for land vehicle body part.
Claims 1, 7, 14-24, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,119,187. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims in the reference patent refer to deformed steel part, range of Al that encompasses the claimed range, additives in the claimed range, and range of waviness that encompasses that claimed. It would have been obvious to one of ordinary skill in the art at the time of invention to claim these features in a single claim since each of these features individually is suggested by the reference patent as desirably being present in the articles being claimed. Regarding Claims 26 and 27, these methods are rendered obvious by the articles claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to provide sheet with coating and deform coated sheet in order to make deformed sheet having coating thereon.



Claim Objections
Claims 16, 26, and 27 are objected to because of the following informalities:  Regarding Claim 16, the word “wherein” at line 1 could be omitted.  Regarding Claim 26, at line 6, the ending punctuation should be a comma, not a semicolon. Analogous objection applies to Claim 27. Appropriate correction is required.


Claim Rejections - 35 USC § 112

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, it is unclear what is the antecedent basis of the phrase “the film of paint” as previous Claim 15 makes no mention of such film. Analogous rejection applies to Claim 18.
Allowable Subject Matter
Claims 2-6, 8-12 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 1-27, the reviewed prior does not teach or suggest the steel part and method of making steel part subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest the claimed part and method of making part in the claimed context, including the combination of the claimed coating composition, deformation, and waviness values. For example, Honda USPA 2004/0258949 fails to teach or suggest these parts and methods. See Honda (entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
20 May 2022